DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.
This Office Action is responsive to communication filed on 03/19/2021.
Claims 9, 20 have been cancelled. Claims 1 – 8, 10 – 19, 21 - 23 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 8, 10 – 19, 21 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Moshe Shadmon (U.S. 6,175m835 B1) [previously provided], in view of Stearn et al (U.S. 2017/0109399 A1).
♦As per claims 1, 13, 23,
Shadmon discloses a method, system (Fig. 1) comprising:
“converting keys of a database into byte-comparable sequences of byte values” See Fig. 5 – 14, col. 20 lines 61 – col. 22 lines 20, col. 38 lines 9 - 30 of Shadmon wherein tables in database are converted into different type of trie index [“there is shown the Client's data record 103 (56 in table Client of FIG. 3) having search key "12345" (i.e. a 5 -byte-long search key)”, “The size of the key of the records that belong to the "Borrower" entity is 6 bytes long, whereas the size of the key of the records that belong to the "Book" entity is 5 bytes long”].
Shadmon does not clearly teach “ the keys including non-bvte-comparable data types that are converted into byte values such that byte order is available for the non-bvte-comparable data types”.

Translation document into byte stream: See abstract of Stearn.
The input can be any format data including “non-byte comparable data type”: See abstract, paragraphs 0069, 0071 of Stearn wherein “The translation component is configured to accept any storage format of data (e.g., column store, row store, LSM tree, etc. and/or data from any storage engine…, etc.) and translate that data into a byte stream to enable efficient comparison”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Stearn into the invention of Shadmon since both invention were available and the combination would reduce the time searching for information.
“generating a trie index for the database, the trie index including nodes connected by edges defining paths from a root node to leaf nodes, each edge being associated with at least one byte value such that each path from the root node to a leaf node through one or more edges defines a unique byte prefix for a byte-comparable sequence of byte values of the byte-comparable sequences of byte values” See Fig. 6 – 14 and associated texts of Shadmon, wherein different trie index are presented [“for the specific case of trie, the representative key of a block being a common key. Generally speaking, the common key of a block is the longest prefix of all keys of the data records that can be accessed from the block by the relevant index scheme. For the PAIF, the specified prefix size (calculated in 1 -bit-long units) equals the value of the root node in the block (which as recalled holds offset value). If the prefix size is expressed as number of bits, then the prefix size is calculated as the offset value multiplied by the 1 -bit-long value” (Col. 31 lines 42 – 50 of Shadmon)].
 “converting a key for a record into a byte-comparable sequence of byte values” See col. 27 lines 32 – 35 of Shadmon, wherein search key is converted into series of bytes [“each search key is represented as a series of bytes and accordingly the search procedure is performed by partitioning the search -key into search key portions each consisting of at least one byte”].
“referencing the trie index using the byte-comparable sequence of byte values of the record generated from the key to determine a database location value of the record”, and “accessing the record in the database using the database location value of the record” See Fig. 6 – 14 and associated texts of Shadmon, wherein search key is matched against the trie index.
♦As per claims 2, 14,
“wherein referencing the trie index with the byte-comparable sequence of byte values to determine the database location value of the record includes: traversing the trie index from the root node to a first leaf node according to a first unique byte prefix of the byte-comparable sequence of byte values; and determining the database location value of the record from the first leaf node” See col. 21 lines 4 – 22, col. 23, lines 1 - 3 of Shadmon [“In order to locate a given search key, e.g. 12355, a digit at the position indicated by the root … is compared to the value specified at the second column of the same line”, “advancing along a reference path commencing from the root node and ending at a data record associated to a leaf node”].
♦As per claim 3,
“converting another key for another record into another byte-comparable sequence of byte values; determining whether the trie index includes a path from the root node to a leaf node for another unique byte prefix of the other byte-comparable sequence of byte values; and determining that the other record is not in the database responsive to determining that the trie index fails to include the path for the other unique byte prefix of the other byte-comparable sequence of byte values” See col. 23 lines 10 – 67 of Shadmon wherein a search is performed for a record.
♦As per claims 4, 15
“ wherein each database location value includes one of: a position in a row index file of the database that stores a row index for a partition of the database; or a position in a data file of the database that stores the partition” See Fig. 5, col. 20 lines 61 – 67 of Shadmon.
♦As per claims 5, 16,
“further comprising storing the trie index in a memory, the nodes of the trie index being stored in the memory using node types, each node having a node type based on a number of child nodes of the node and a pointer size associated with the child nodes of the node” See abstract, col. 16 lines 52 - 63 of Shadmon [“The data records are linked to a trie index that is arranged in blocks and being stored in a storage medium”].
♦As per claims 6, 17,
“storing the trie index in disk pages in a page-packed manner” See abstract, col. 44 lines 49 – 61 of Shadmon (disk access).
♦As per claims 7, 18,
“storing the trie index in disk pages using a bottom-up packing process” See abstract, col. 44 lines 49 – 61 of Shadmon (disk access).

“wherein a leaf node of the record includes a hash value obtained from the key of the record” See col. 13 lines 3 – 7, col. 43 lines 10 - 15 of Shadmon [“the proposed layered index constitutes an advantage over e.g. hashing scheme and some implementations of digital trees”, “Since their structure is uniformly encoded with the aid of designators…”].
♦As per claims 10, 21,
“wherein the key of the record includes a partition key and a clustering key; the trie index is a partition index with database location values including references to a trie row index of a partition; and the method further includes: converting the partition key into a first portion of the byte-comparable sequence of byte values; converting the clustering key into a second portion of the byte-comparable sequence of byte values; identifying the trie row index of the partition by referencing the partition index with the first portion of the byte-comparable sequence of byte values; and accessing the record in a row of the partition by referencing the trie row index using the second portion of the byte-comparable sequence of byte values” See col. 27 lines 36 – 44, col. 31 lines 8 - 50 of Shadmon [“a search key can be represented in binary form, i.e. a series of 1's and 0's and accordingly the search procedure is performed by partitioning the search-key into search key portions each consisting of one bit (i.e. 1=1) or more, e.g. one byte (i.e. 1=8bits) and others”, “common key”].
♦As per claim 11,
“wherein accessing the record in the row of the partition by referencing the trie row index includes iteration in a forward or reverse direction using the second portion of the byte-comparable sequence of byte values” See col. 33 lines 49 – 63 of Shadmon [“climb up  move by means of direct link 316 to the lower level vertical oriented tree”].
♦As per claims 12, 22,
“further comprising generating the trie row index by: forming blocks from rows of the records in the partition; in each block, converting an initial key of the block into an initial byte-comparable sequence of byte values and a final key of the block into a final byte-comparable sequence of byte values; and for each consecutive pair of blocks, determining separator byte prefixes that are larger than the final byte-comparable sequence of byte values of a preceding block and smaller than the initial byte-comparable sequence of byte values of a succeeding block; and generating the trie row index for the partition mapping the separator byte prefixes to positions in the partition between the blocks” See col. 9 lines 51 – 60, col. 31 lines 42 - 50 of Shadmon [“if the trie cannot be accommodated in a single block, it is partitioned into blocks, such that each block contains a single subtree of the trie”].
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 - 23 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stearn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161